Notice of Pre-AIA  or AIA  Status
 	The present application 16/438,969, filed on 6/12/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 6/12/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 62/748,374 filed on 10/19/2018under 35 U.S.C. 119 (e).


Statutory Review under 35 USC § 101
Claims 1-9 are directed to One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause performance of operations have been reviewed
 	Claims 1-9 appear to be statutory category, as non-transitory computer storage medium storing computer-executable instructions as disclosed in ¶ 0061-0067, fig 6 (claim says non-transitory).
Claims 10-18 are directed to a method and have been reviewed.
 	Claims 10-18 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 19-20 are directed to a system and have been reviewed
 	Claims 19-20 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0061-0067, fig 6 of the applicant’s specification referring to physical processor cores.







 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al., (hereafter Szeto), US Pub. No. 20180018590 based on provisional filed on Jul,2016 in view of Deo et al., (hereafter Deo), US Pub.No. 20190147371 filed on Aug,2018

As to claim 1,10,19, Szeto teaches a system which including “one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause performance of operations comprising” (Szeto: 0027, fig 2 – Szeto teaches computing devices with hardware and software including computer program executable by a processor , non-transitory computer readable medium storing the software instructions)  
 	“receiving a first request to determine how to analyze a first target data set corresponding to a set of attributes, the request identifying a first representative data set corresponding to the set of attributes of the first target data set” (Szeto: 0067, 0073,     fig 2 – Szeto teaches database string data with attributes or tables stored as private data, also teaches trained data sets represented by private data distribution element 250 , further Szeto teaches relationships within the data sets including histogram of data as target data set);
 	“determining a first representation of a distribution of the first representative data set” (Szeto: fig 2, 0073 – Szeto teaches data distribution that represents data sets ued as training set to create trained actual model, while Szeto supports distribution of the data may also be histogram data);
 	“computing a first similarity score between (a) the first representation of the distribution of the first representative data set “ (Szeto: fig 2, 0079 – Szeto teaches establishing similarity between proxy model and trained actual model using modeling engine techniques and calculating similarity score as function of proxy model parameters)and (b) a first representation of a first distribution type” (fig 2, 0073 – Szeto teaches data distribution  supporting various distribution types such as Poisson distribution, beta distribution, density distribution and like);
 	“based at least on the first similarity score (Szeto: 0018 – Szeto teaches modeling engine calculates a similarity score  as a function of selected model parameters and actual model parameters in a distributed data environment), “determining that the distribution of the first representative data set does not match the first distribution type” (Szeto: 0079-0080, - Szeto teaches distributed data among trained model and calculating similarity scores based on the set parameters, determining difference in accuracy, some of squared errors may be compared with the threshold values, while compared similarity score does not satisfy and/or match with the first trained model, may be maintained as different version in the central modeling service);
 	“responsive at least to determining that the distribution of the first representative data set does not match the first distribution type” (Szeto: 0080,0087 – Szeto teaches distribution of data does not match and also exhibits weak correlation between trained models);

 	“creating a first trained model by training the first machine learning model using a first training data set that is a portion of the first representative data set” (Szeto: 0037,0048-0049 – Szeto teaches creating trained models and respective trained data for example private data, proxy data associated with trained actual model (SVM,ANN) and trained proxy model as detailed in fig 4 representing distributed data set(s), also prior art of Szeto supports creating local trained models defining parameters and model similarity scores, thereby creating desired first model from the first set of data, and similarly creating second model and like ;
 	“selecting the first trained model to analyze the first target data set” (fig 1-2,0067-0068 – Szeto teaches modelling engine allows the data selection criteria of desired trained model that is used in analyzing data set(s) using machine learning algorithm).
It is however, noted that Szeto does not teach “selecting a first machine learning model that is unsuitable for analyzing data sets corresponding to the first distribution type”, although Szeto specifically teaches modelling engine that supports multiple trained model with respective training data (Szeto: fig 4).  On the other hand, Deo teaches selecting a first machine learning model that is unsuitable for analyzing data sets corresponding to the first distribution type” (0050-0051, fig 1E-1F – Deo teaches selection of trained model based on set of criteria and validation process particularly validation platform process the training sample, production sample from the selected machine learning models.  The selected model is further subject to validation process and during the process of validation , if selected trained model determines adverse impact on performance of the selected trained model, it may change selection of available trained model for further validation process as detailed in 0050-0051).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine identified training data from the training model validating and monitoring trained model metrics and scores of  Deo et al., into distributed data sets from the distributed machine learning system of Szeto et al., because both Szeto, Deo teaches machine learning system supporting distributing data sets using machine learning algorithms (Szeto: Abstract, fig 1-2; Deo: Abstract, fig 1), and both Szeto, Deo teaches calculating similarity scores (Szeto: fig 2, 0079; Deo: fig 1D, 0035) and both Szeto, Deo are from the same field of endeavor.  Because both Szeto, Deo teaches machine learning models, it would have been obvious to one skilled in the art to substitute and/or modify one method for the other particularly performing qualitative validation process during selection of respective trained model while validating each training data set(s), scoring respective data if the model training has not completed successfully or the training has not executed correctly, the validation process may select suitable training model to achieve the predictable results  (Deo¨0047-0048), thereby improves quality and reliability of      trained model used in production environment based on validating the trained model (Deo: 0004)






As to claim 2,11 the combination of Szeto, Deo disclosed “wherein the first machine learning model is not suitable for analyzing data sets corresponding to data sets of a second distribution type, and wherein selecting the first machine learning model is further responsive to” (Deo: 0030-0031, fig 1B-1C);
 	“determining a second representation of the distribution of the first representative data set” (Szeto: 0043-0044);
 	“computing a second similarity score (Szeto: 0018) between (a) the second representation of the distribution of the first representative data set” (Szeto: 0045) and (b) a second representation of the second distribution type( Szeto: 0037-0039);
 	“based at least on the second similarity score, determining that the distribution of the first representative data set does not match the second distribution type” (Szeto: 0051-0052).

As to claim 3,12,  the combination of Szeto, Deo disclosed “ responsive to receiving a request to analyze the first target data set, analyzing the first target data set using the first trained model” (Szeto: 0034-0035).

As to claim 4,13,20 the combination of Szeto, Deo disclosed:
 	“receiving a second request to determine how to analyze a second target data set corresponding to a second set of attributes the request identifying a second representative data set corresponding to the second set of attributes of the second target data set” (Szeto: 0064-0065 – Szeto teaches metadata of the data); 
 	“determining a first representation of a distribution of the second representative data set” (Szeto: 0073, 0077); 
 	“computing a second similarity score (Szeto: 0018 – modelling engine calculates similarity score) between (a) the first representation of the distribution of the second representative data set  (Szeto: 0018,0052) and (b) a second representation of the first distribution type” (0051-0052,0079) ; 
 	“based at least on the second similarity score, determining that the distribution of the second representative data set matches the first distribution type” (0018, 0069,0083); 
 	“responsive at least to determining that the distribution of the second representative data set matches the first distribution type” (Szeto: 0083-0084): 
 	“selecting a default analysis model, different than the first machine learning model for analyzing the second target data set” (Szeto: 0093-0094).

As to claim 5,14 the combination of Szeto, Deo disclosed:
 	“computing a third similarity score (Szeto: 0018,0079) between (a) a second representation of the distribution of the second representative data set (Szeto: 0079-0080) and (b) a first representation of a second distribution type” (Szeto: 0073); 
 	“based at least on the third similarity score: determining that the distribution of the second representative data set matches the second distribution type” (0018, 0069-0070,0083); 
 	“wherein selecting the default analysis model for analyzing the second target data set is further responsive to determining that the distribution of the second representative data set matches the second distribution type” (Szeto: 0075-0077).

As to claim 6,15 the combination of Szeto, Deo disclosed:
 	“subsequent to training the first machine learning model using the first training data set” (Szeto: fig 5, 0099-0100), 
 	“determining an accuracy score for the first trained model” (fig 5, element 560); 
 	“wherein selecting the first trained model to analyze the first target data set is further responsive to determining that the accuracy score for the first trained model meets an accuracy threshold” (fig 5, 0103-0104).
As to claim 7,16 the combination of Szeto, Deo disclosed:
 	“subsequent to training the first machine learning model using the first training data set, determining an accuracy score for the first trained model” (fig 5, 0100); 
 	“responsive at least to determining that the accuracy score of the first trained model does not meet an accuracy threshold” (Szeto: fig 5, 0104 – similarity score fails to satisfy criteria with respect to set threshold), 
 	“selecting a default analysis model, different than the first machine learning model for analyzing the first target data set” (Szeto: 0075-0077,0079).




As to claim 8,17 the combination of Szeto, Deo disclosed:
 	determining a second representation of a distribution of the first representative data set; computing a second similarity score (Szeto: 0018, 0073, 0077)between (a) the second representation of the distribution of the first representative data set (Szeto: 0045-0049) and (b) a first representation of a second distribution type (Szeto: 0072-0073); 
 	based at least on the second similarity score, determining that the distribution of the first representative data set does not match the second distribution type (Szeto: 0018, 0069,0076,0083); 
 	“wherein selecting the first machine learning model for analyzing data sets” (Szeto: 0060-0061).  On the other hand, Deo disclosed “further responsive to determining that the distribution of the first representative data set does not match the second distribution type” (Deo: 0029-0030,0036)

As to claim 9,18 the combination of Szeto, Deo disclosed:
 	“selecting a second machine learning model that is unsuitable for analyzing data sets corresponding to the first distribution type (Szeto: 0093-0094); 
 	“creating a second trained model by training the second machine learning model using the first training data set” (Szeto: 0037,0048-0049); 
 	determining a first accuracy score for the first trained model and a second accuracy score for the second trained model (Szeto: fig 5, 0103-0104); 
 	“wherein selecting the first trained model to analyze the first target data set is further responsive to determining that” (Szeto: fig 1-2,0067-0068): 
 	“(a) the first accuracy score for first trained model is greater than the second accuracy score for the second trained model” (Szeto: 0071,0079); and 
 	“(b) the first accuracy score for the first trained model meets an accuracy threshold” (Szeto: 0079-0080, 0104).


Conclusion

The prior art made of record
a.  	US Pub. No. 20180018590	 is directed to distributed machine learning models  and computing similarity score 
b. 	US Pub. No. 20190147371	 is directed to training, validating machine learning models
	








			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154